DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. The applicant contends that Straubinger does not teach 

“…… or suggest the applicant’s invention claimed in claims 1 and 2. For example, the valve in the applicant’s invention is completely different than the valve in the Straubinger reference in terms of the concept of TAVI valve implantation, in which the valve is not only implanted at the appropriate level relative to the native aortic annulus (applies to all TAVI valves), and at the same time is properly oriented spatially. That is, we implant the valve so that the commissaries of the implanted valve are oriented in the same way as the commissaries of the native valve. The position in line with the committees ensures that the outlets of the coronary arteries (the right and left coronary arteries are located between the committees, and if there is free space between these committees (and there is one in our valve), it will be easy to access the coronary orifices in the future to perform coronary…”

	The examiner disagrees.  The current claim are apparatus claims and not method claims. Here in this instance the applicant is arguing the way that the heart valve device functions once implanted.  Straubinger meets the structural limitations of the claims.  MPEP 2114 states:
“….II.     MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Applicant further contends:
“…Moreover, in the applicant’s solution, the valve commissors is adjusted in a completely different way and thanks to this, and thanks to the free spaces between the arms, the coronary arteries can be freely accessed in the future. During implantation, there is possibility of determining the projection (position) of the X-ray tube arm during implantation on the basis of the previously performed multi-row computed tomography (MSCT), in which it is possible to see, after contrasting the aortic bulb, the bottom of the three aortic bulb sinuses in one line and at an equal distance…”

The examiner points out that because the device of Straubinger et al. is made of nitinol it is capable of being viewed via X-ray during implantation (as evidenced for example by  Kallenbach et al. 2017/0046701 [0054] which says “Since nitinol is visible for example in an x-ray image..”) nevertheless is also functional language in nature.
	The applicant further contends that
 “the valve of Straubinger et al. is “non-repositionable and that The 12f markers in Fig. 14 in the valve according to Straubinger's invention are not exactly under one of the three arms, (in the applicant’s invention they are directly under each arm) there are many of them (in the present application there are only three), 12 are shown in Fig. 14. They are shaped like a mesh, they are the same in the same valve (in our design they will be visible under X-rays and each of them will have a different shape in the same valve so that they can be distinguished.)…”

These argument are not commensurate with the claims.  The claim merely recites “…characterized in that each upper tag has its corresponding lower tag located at the bottom of the mesh that is on the opposite side and below the given arm while each .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Straubinger et al. 2010/0191320. Straubinger et al. discloses the invention as currently claimed (noting for example figure 7b and 14b) comprising: A stent of aortic valve made from Nitinol shape memory material (0055) that has three arms (25) on the upper part and is self-expandable and repositionable, consists of two parts: the upper part and the lower part (40) , while the lower part consists of a mesh (41) distributed in such a way that it creates a kind of peripheral wall of the element, and the upper part of the stent consists of three arms (25) derived from the mesh upwards and arranged at equal intervals the height of which is slightly greater than the height of the mesh, slightly less .

However Straubinger does not specifically state that the implant ensures free access to patients coronary arteries or that it can be seen with X-rays, allowing planned and precise implantation of the valve. This is considered to be functional language see MPEP 2114. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the device of Straubinger from materials such as Nitinol (see [0055]) or other metals and markers [0144]) in order to allow the surgeon to view the implant for proper placement and progress of the implant after implantation.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou DE212013000104U1 in view of Straubinger et al. 2010/0191320.
As best understood, Hangzhou discloses the following features thereof (the references in parentheses apply to this document): 
A stent of aortic valve (paragraphs [0037] - [0040], [0049], [0050]; figure 8) that has three arms (111,113,3 times), on the upper part (11) and is self-expandable 

and peripheral wall of the mesh is cylindrical shaped or almost cylindrically shaped, preferably at least in part funnel-shaped and hourglass-shaped (figure 8).

However Hangzhou does not specify that: (i) at the end of each arm an upper valve tag is placed and each upper tag has its corresponding lower tag located at the bottom of the mesh, that is on the opposite side and below the given arm,

(ii) each lower tag is different from others and can be seen with X-rays, allowing planned and precise implantation of the valve.

Straubinger et al. 2010/0191320 teaches such features noting for example figures 12f and 14b. It would have been obvious to one having ordinary skill in the art to modify the invention of Hangzhou and incorporate such features in order to better visualize the ends of the stent during and after deployment.



Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 11, 2021